Citation Nr: 0307255	
Decision Date: 04/15/03    Archive Date: 04/24/03

DOCKET NO.  98-14 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to a compensable rating for residuals of a 
fracture of the right ulna.




REPRESENTATION

Veteran represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

K. Conner, Counsel





INTRODUCTION

The veteran served on active duty from November 1940 to 
December 1945.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 1998 rating decision of the Department of 
Veterans Affairs (VA) Denver Regional Office (RO), which, 
inter alia, denied service connection for macular 
degeneration, a rating in excess of 50 percent for 
encephalopathy, a compensable rating for residuals of first 
and second degree burns of the forearms and face, and a 
compensable rating for residuals of a fracture of the right 
ulna.  The veteran duly appealed the RO's determination.  

In a February 2000 decision, the Board denied service 
connection for macular degeneration and a rating in excess of 
50 percent for encephalopathy.  A 10 percent rating for 
residuals of first and second degree burns of the forearms 
and face was granted.  The remaining issue of entitlement to 
a compensable rating for residuals of a fracture of the right 
ulna was remanded for additional development of the evidence 
and due process considerations.  A review of the record shows 
that the RO has complied with all remand instructions.  
Stegall v. West, 11 Vet. App. 268 (1998).

While the matter was in remand status, in a December 2002 
rating decision, the RO assigned a separate 10 percent rating 
for a tender scar of the right forearm, as a residual of a 
fracture of the right ulna.  See Esteban v. Brown, 6 Vet. 
App. 259 (1994).  The noncompensable rating for the remaining 
residuals of a fracture of the right ulna was continued.  
Although an increased rating has been granted, the issue 
remains in appellate status, as the maximum schedular rating 
has not been assigned.  AB v. Brown, 6 Vet. App. 35 (1993).




FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.  

2.  The residuals of a fracture of the right ulna include 
tenderness in the area of the scar, with no other objective 
abnormality, including malunion of the ulna with bad 
alignment, loss of motion, muscle or nerve damage, weakness, 
difficulties with grip or pinch, atrophy, or limitation of 
function, including in the arm, forearm, or hand.  



CONCLUSION OF LAW

The criteria for a compensable rating for residuals of a 
fracture of the right ulna have not been met.  38 U.S.C.A. § 
1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 
5211 (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).  

Under the revised criteria, VA has a duty to notify the 
veteran of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In 
this case, VA fulfilled these responsibilities to the veteran 
by providing him with the detailed March 2003 Supplemental 
Statement of the Case.  Thus, the Board finds that VA has 
satisfied its duties to notify the veteran under the VCAA.  
See Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  

Under the VCAA, VA also has a duty to assist claimants to 
obtain evidence needed to substantiate a claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).  In this 
case, the veteran's complete service department medical 
records are now on file and he has identified no other 
evidence pertinent to this appeal, nor is there any 
indication of outstanding evidence relevant to this appeal.  
38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(1) - 
(3) (2002).  

The duty to assist under the VCAA also includes obtaining a 
VA medical opinion when such is necessary to make a decision 
on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2002).  In this case, the RO has obtained two 
VA medical examination reports.  The Board finds that the 
reports of the examinations are sufficiently detailed and 
adequately address the specific criteria in the Rating 
Schedule.  See Massey v. Brown, 7 Vet. App. 204 (1994).  

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran under the VCAA have been fulfilled.  

I.  Factual Background

Service department records show that the veteran served 
aboard the most decorated ship of the Second World War, the 
U.S.S. Enterprise.  In October 1942, while aboard that ship, 
he was struck by an enemy bomb fragment, sustaining a 
laceration and a comminuted fracture of the lower third of 
the right ulna.  On examination, there was very little 
displacement of fragments.  The veteran was treated with 
Sulfanilamide implantation and a plaster case.  On follow-up 
examination, he reported that he was feeling fine and had no 
complaints.  Physical examination showed that the arm was 
well healed.  There was no disordered function or loss of 
motion, and there was good bone union.  The veteran was 
discharged to duty in December 1942.  The remaining service 
medical records are negative for complaints or findings of 
residuals of this injury.

Following his separation from service, the veteran underwent 
VA medical examination in August 1948.  At that time, the 
examiner noted that the veteran had sustained a compound 
comminuted fracture of the distal third of the right ulna, 
when his ship was bombed by the enemy.  On examination, there 
was a faint scar on the ulnar aspect of the right wrist, as a 
residual of the ulnar fracture.  The examiner indicated that 
motion on the right was normal, and there was no swelling or 
further orthopedic residuals.  The diagnoses included 
compound comminuted fracture of the distal third of the right 
ulna, no orthopedic residual, asymptomatic.

In December 1948, the veteran was hospitalized in connection 
with unrelated complaints.  At that time, it was noted that 
he had sustained shell fragment wounds in the right arm 
during service and still had retained fragments in the right 
axillary region, although they were not bothersome.  X-ray 
examination of the right wrist and forearm revealed a well 
healed fracture of the distal third of the ulna.  The 
position and alignment of the fragments was excellent.  The 
diagnoses on discharge included shell fragment wound of the 
right axilla with several metallic fragments sustained in the 
soft tissue.

In a May 1949 rating decision, the RO granted service 
connection for residuals of a compound fracture of the right 
ulna and assigned a noncompensable rating from December 22, 
1945, the day following the date of the veteran's separation 
from active service.  

In May 1997, the veteran submitted a claim for an increased 
rating for his service-connected disabilities, including his 
right upper extremity disability.  

In connection with his claim, the veteran was afforded a VA 
medical examination in November 1997, at which it was noted 
that he had sustained a fracture of the right ulna in October 
1942.  The veteran related that his arm was presently 
"feeling fine."  On objective examination, the right arm 
showed no swelling, tenderness, or deformity.  Range of 
motion of the right elbow was from zero to 145 degrees, 
extension to flexion.  There was also normal forearm 
pronation and supination.  X-ray examination showed healed 
fractures of the distal ulna and radius, causing minimal 
deformity.  In a May 1998 addendum, the examiner's diagnoses 
included old healed fractures of the right ulna and radius 
with minimal deformity on X-ray, no limitation of motion, 
asymptomatic.  The examiner indicated that it was not 
possible to assign additional loss of motion because of pain, 
flare-ups, impaired endurance, or incoordination.  

The veteran again underwent VA medical examination in October 
2002.  At that time, he related his history of a shrapnel 
wound injury.  He reported that he was treated with a cast in 
service and the wound healed.  The veteran indicated that he 
had always had some minor tenderness and pain in the region 
of the fracture, but was able to use the forearm well.  He 
specifically denied weakness, numbness, tingling, 
difficulties with grip or pinch, forearm atrophy, or any 
dysfunction in the arm, forearm or hand.  His only complaint 
was a little bit of irritation at the skin in the region of 
the scar.  On examination, the forearm showed normal dorsal 
and volar musculature with no atrophy noted.  There was 
normal elbow and wrist motion, normal grip and pinch 
strength, and normal elbow flexion and extension strength.  
There was mild tenderness to palpation noted at the site of 
the penetrating injury over the distal third of the ulna.  
There was no motion or deformity at the fracture site.  The 
diagnosis was status post old shrapnel injury with ulna 
fracture, right forearm, now healed with minimal residuals.  
The examiner indicated that the severity of the veteran's 
injury was mild, in his opinion.  He indicated that he could 
see no significant residuals other than some mild point 
tenderness in the region of the shrapnel injury.  He 
indicated that there was no evidence of muscle, nerve, 
artery, or bone impairment, and there was no limitation of 
motion of the joints above or below the injury.  The examiner 
indicated that it was his opinion that there were minimal 
permanent effects of the compound fracture of the right ulna.  


II.  Law and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2002).  Any 
reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2002).  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings, nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. 4.20 (2002).

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14 (2002).  
Notwithstanding the above, VA is required to provide separate 
evaluations for separate manifestations of the same 
disability which are not duplicative or overlapping.  See 
Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (2002).  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (2002).  

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that functional loss, supported by adequate pathology 
and evidenced by visible behavior of the veteran undertaking 
the motion, is recognized as resulting in disability.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 
4.40, 4.45 (2002).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

The U.S. Court of Appeals for Veterans Claims (Court) held in 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994), that 
compensation for service-connected injury is limited to those 
claims which show present disability and held:  "Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary importance."

In exceptional cases where the schedular evaluations are 
found to be inadequate, the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability.  The governing norm in these exceptional cases 
is:  a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent period of 
hospitalizations as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2002). 

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C. 
§ 5107(b) (West 2003); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


III.  Analysis

The RO has rated the veteran's service-connected residuals of 
a fracture of the right ulna under 38 C.F.R. § 4.71a, 
Diagnostic Code 5211, pertaining to impairment of the ulna.  
A distinction is made between major (dominant) and minor 
musculoskeletal groups for rating purposes, and only one 
extremity is to be considered major.   See 38 C.F.R. § 4.69 
(2002).  In the present case, according to the medical 
evidence of record, the veteran's disability relates to his 
right upper extremity, which is his major extremity.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5211, a 10 percent 
evaluation is warranted for malunion of the major or minor 
ulna with bad alignment.  A 20 percent evaluation requires 
nonunion of the ulna of the major or minor upper extremity in 
the lower half or nonunion of the ulna of the minor extremity 
in the upper half with false movement and without loss of 
bone substance or deformity.  A 30 percent evaluation 
requires nonunion in the upper half of the major extremity 
with false movement and without loss of bone substance or 
deformity or nonunion in the upper half of the minor 
extremity with false movement and with loss of bone substance 
(1 inch (2.5 centimeters) or more) and marked deformity.  A 
40 percent evaluation requires nonunion in the upper half of 
the major extremity with false movement and with loss of bone 
substance loss of bone substance (1 inch (2.5 centimeters) or 
more) and marked deformity.  38 C.F.R. § 4.71a, Diagnostic 
Code 5211.

Where, as here, the rating schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (2002).  

Applying the criteria set forth above to the facts in this 
case, the Board finds that the criteria for a compensable 
rating under Code 5211 have not been met.  Specifically, the 
Board notes that the medical evidence indicates that the 
veteran's disability is not manifested by malunion of the 
ulna with bad alignment, or nonunion of the ulna.  Rather, X-
ray examination has shown that the fracture is well healed 
with minimal deformity and good position and alignment.  
Thus, the criteria for a compensable rating under Code 5211 
have not been met.  

Here, the Board notes that there are other diagnostic codes 
that potentially relate to the veteran's disability; he is 
entitled to be rated under the code which allows the highest 
possible evaluation for the clinical findings shown on 
objective examination.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).

In order to warrant an increased rating under an alternative 
provision, the evidence must show that the veteran's right 
upper extremity disability is manifested by a limitation of 
flexion of the right forearm to 100 degrees, or a limitation 
of extension to 45 degrees.  38 C.F.R. § 4.71a, Codes 5206, 
5207 (2002).  An increased evaluation would similarly be 
indicated were there to be evidence of impairment of the 
radius, with nonunion in the upper half.  38 C.F.R. § 4.71a, 
Code 5212 (2002).  Finally, an increased evaluation would be 
indicated were there to be evidence of some impairment of 
supination or pronation, or of a limitation of motion of the 
veteran's right wrist.  38 C.F.R. § 4.71a, Codes 5213, 5215 
(2002).  No such findings, however, are present in this case.  

Rather, on VA examination in November 1997 and October 2002, 
the veteran demonstrated normal range of motion of his right 
upper extremity, to include both the right arm and wrist.  X-
ray examination likewise revealed no nonunion of the radius.  
Under such circumstances, a compensable rating under the 
criteria cited above is not warranted.  

Given the history of the veteran's right upper extremity 
disability, the Board has also considered application of the 
provisions pertaining to muscle impairment, specifically that 
due to shell fragment wounds.  See 38 C.F.R. §§ 4.55, 4.56, 
4.72, 4.73 (2002).  In that regard, it is noted that the 
regulatory criteria for the evaluation of muscle injuries 
were amended during the veteran's appeal, effective July 3, 
1997.  See 62 Fed. Reg. 30235-30240 (June 3, 1997).  See 
Karnas v. Derwinski, 1 Vet. App. 308, 311 (1991).  In this 
matter, the Board has considered both the old and new 
criteria, but notes that the revised provisions of 38 C.F.R. 
§§ 4.55, 4.56, 4.72, 4.73 and applicable diagnostic codes 
have not undergone any substantive changes.  In any event, 
the Board concludes that application of these provisions does 
not result in a more favorable outcome for the veteran, i.e., 
a compensable rating for residuals of a fracture of the right 
ulna.  

For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.  38 C.F.R. § 
4.56(c).  In rating muscle injuries under diagnostic codes 
5301 through 5323, such disabilities shall be classified as 
slight, moderate, moderately severe, or severe and rated 
accordingly.  38 C.F.R. § 4.56(d).  

Slight disability of muscles is typified by a simple wound of 
muscle without debridement or infection.  The history and 
complaints will reveal service department record of 
superficial wound with brief treatment and return to duty, 
healing with good functional results, and no cardinal signs 
or symptoms of muscle disability.  Objective findings should 
include a minimal scar, with no evidence of fascial defect, 
atrophy, or impaired tonus, and no impairment of function or 
metallic fragments retained in muscle tissue.  38 C.F.R. § 
4.56(d)(1).

Moderate disability of muscles is contemplated when there is 
a through-and-through or deep penetrating wound of short 
track from a single bullet, small shell or shrapnel fragment, 
without explosive effect of a high velocity missile, 
residuals of debridement or prolonged infection.  There is a 
service department record or other evidence of in-service 
treatment for the wound.  There is a record of consistent 
complaints of one or more of the cardinal signs and symptoms 
of muscle disability, particularly lower threshold of fatigue 
after average use, affecting the particular functions 
controlled by the injured muscles.  The objective findings 
include entrance and (if present) exit scars, small or 
linear, indicating a short track of the missile through 
muscle tissue.  There is some loss of deep fascia or muscle 
substance or impairment of muscle tonus and loss of power or 
lowered threshold of fatigue when compared to the sound side.  
38 C.F.R. § 4.56(d)(2).

After carefully reviewing the evidence of record, the Board 
finds that the veteran's residuals of a fracture of the right 
ulna do not meet the requirements for a moderate injury under 
38 C.F.R. § 4.56 based on either the nature of the original 
wound or current symptomatology.  Rather, the evidence 
indicates that his disability is no more than slight.  Thus, 
the current zero percent evaluation is appropriate and the 
preponderance of the evidence is against an increased rating.  

Specifically, it is noted that although the veteran's initial 
in-service wound included a compound comminuted fracture, 
there were no findings of muscle, nerve, or artery damage, 
nor was it described as a through and through wound.  The 
record indicates that the veteran's right arm disability 
healed fully with no functional impairment or signs or 
symptoms of muscle disability, given the normal findings in 
the remainder of the service medical records and largely in 
the post-service medical records, except for a scar.  In that 
regard, there is no evidence of fascial defect, atrophy, 
impaired tonus, or impairment of function.  Although retained 
metallic fragments were noted in 1948, more recent X-ray 
reveals no retained foreign bodies.  

In short, based on the medical evidence of record, including 
the veteran's complaints, the Board concludes that the 
veteran's residuals of a fracture of the right ulna would be 
appropriately rated as zero percent disabling reflecting a 
slight degree of impairment, under the criteria pertaining to 
the evaluation of muscle impairment, specifically that due to 
shell fragment wounds.  See 38 C.F.R. §§ 4.55, 4.56, 4.72, 
4.73 (2002).  

The Board considered assigning a compensable rating for 
functional impairment due to pain, but concludes that it is 
not warranted given that there is no evidence of loss of 
range of motion, deficits in motor strength, atrophy, or any 
indication that the veteran's disability plays an appreciable 
role in hindering his ability to function.  38 C.F.R. §§ 
4.40, 4,45; DeLuca v. Brown, 8 Vet. App. 202 (1995).

With respect to the veteran's scar, the Board notes he is 
currently in receipt of the maximum schedular rating 
assignable for scars, not including scars which limit 
function of the body part that they affect.  38 C.F.R. § 
4.118, Diagnostic Code 7805 (2002), and as amended at 
Diagnostic Code 7805 (effective August 30, 2002).  In this 
case, the medical evidence of record establishes that the 
veteran's scar is productive of no limitation of function.  
Thus, as he currently receives the maximum schedular 
evaluation provided by the rating schedule for a tender scar, 
an evaluation in excess of 10 percent is not warranted for 
the right arm scar.

The Board has also considered assigning an extra-schedular 
evaluation under 38 C.F.R. § 3.321(b)(1) (2002), but notes 
that the veteran has not identified any factors which may be  
considered to be exceptional or unusual, and the Board has 
been similarly unsuccessful.  An exceptional case includes 
such factors as marked interference with employment or 
frequent periods of hospitalization as to render 
impracticable the application of the regular schedular 
standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).  In this case, it has not been alleged or shown that 
the veteran has required frequent hospitalizations for his 
residuals of a fracture of the right ulna, nor is there any 
indication that his disability has produced marked 
interference with employment.  Accordingly, the Board finds 
that the criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. 3.321(b)(1) are 
not met.  See Brambley v. Principi, No. 01-1156 (U.S. Vet. 
App. Feb. 27, 2003); Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

In view of the foregoing, the Board finds that the 
preponderance of the evidence is against the claim for an 
increased rating for residuals of a fracture of the right 
ulna.  Thus, the benefit-of-the-doubt doctrine is not 
applicable, and an increased rating is denied.  38 U.S.C.A. § 
5107(b) (West 2002).


ORDER

A compensable rating for residuals of a fracture of the right 
ulna is denied.



____________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

